                        3:20-cv-03217-SEM-TSH # 9              Page 1 of 2
                                                                                                      E-FILED
                                                                   Thursday, 15 October, 2020 11:38:37 AM
                                                                              Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS


  DEBORAH LAUFER, Individually,
                                                        Case No.: 3:20-cv-03217-SEM-TSH
                  Plaintiff ,
  v.

  D.I. HOTELS CORP. d/b/a DRURY INN
  & SUITES SPRINGFIELD, a Foreign
  Corporation,

              Defendant.
  ___________________________

                           NOTICE OF SETTLEMENT OF CLAIM

       Plaintiff, DEBORAH LAUFER, by and through undersigned counsel, respectfully submits

this Notice of Settlement, and informs the Court as follows:

       1.      Plaintiff has reached an agreement with Defendant to resolve the claims against

Defendant.

       2.      The parties are in the process of finalizing a confidential settlement agreement and

will be filing a Notice of Dismissal with the Court shortly.

       3.      Accordingly, the parties ask for a 30-day extension of all deadlines.

                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via the Court's

electronic filing system upon all parties of record this October 15, 2020.

                                      Respectfully submitted,

                                                     Attorney for Plaintiff:

                                                     By: /s/ Kimberly A. Corkill, Esq.

                                                     Kimberly A. Corkill, Of Counsel
                                                     Thomas B. Bacon, P.A.
3:20-cv-03217-SEM-TSH # 9   Page 2 of 2




                     7 N. Coyle Street
                     Pensacola, FL 32502
                     ph. 850-375-3475
                     fx 877-828-4446
                     kimberlyatlaw@gmail.com
                     Florida Bar Id. No. 84942

                     Thomas B. Bacon, Esq.
                     Thomas B. Bacon, P.A.
                     644 North Mc Donald St.
                     Mt. Dora, FL 32757
                     ph. (850)375-
                     3475kimberlyatlaw@gmail.com
                     Florida Bar. Id. No. 84942




                 2
